DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 3/5/2021, claims 1 – 24 are pending for examination. This action is non-final.
Information Disclosure Statement
Information Disclosure Statement (IDS) dated 5/18/2021 is herein reviewed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 9, 10, 12, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  of U.S. Patent No. 10,972,426 in view of Petersen et al. (10,205,698 B1), hereinafter “Petersen”.
Instant Application # 17/193,944
U.S. Patent No. 10,972,426 
1. A method for resolving a network address, comprising:
1. A method for resolving a network address, comprising:
receiving a request for a resource from a client device;
receiving a request for a resource from a client device;
determining a source IP address of the client device based on the information included in the receive request;
determining a source IP address of the client device based on the information included in the received request;
determining whether the source IP address is included in a source client list;
determining whether the source IP address is included in a source client list, wherein the source client list is associated with a view datastore;
identifying a view associated with the source client list and associating the client with the identified view in response to determining that the source IP address is included in the source client list;

associating the client with a default view in response to determining that the source IP address is not included in the source client list.
(from claim 1) determining whether a default view datastore includes a record for requested resource in response to determining that the source IP address is not included in the source client list
2. The method of claim 1, further comprising determining whether a datastore of an associated view includes a record for the requested resource.
(from claim 1) determining whether the requested resource is included in the view datastore…
4. The method of claim 2, further comprising determining whether a default view datastore includes the record for requested resource in response to determining that the datastore of the associated view does not include the record for the requested resource.  

(from claim 1) determining whether a default view datastore includes a record for requested resource … determining whether the requested resource is included in the view datastore in response to determining that the default view datastore does not include a record for requested resource …

Where U.S. Patent No. 10,972,426 teaches determining whether a source IP address is included in or not included in a source client list (Claim 1) and a source identifier being a source IP address (Claim 1), U.S. Patent No. 10,972,426 fails to teach identifying a view associated with the source client list and associating the client with the identified view in response to determining that the source IP address is included in the source client list, and associating a client with a view in response to determining the source IP address is not included in the source client list.
However, in analogous art, Petersen teaches identifying a view associated with the source client list and associating the client with the identified view in response to determining that the source address is included in the source client list (using source-dependent address resolution and determining the source of a resource request to be the same as the resource’s target network, wherein the IP address of the requester is used to determine the source network (Petersen Col. 27 Line 19 – Col. 28 Line 18)) and associating a client with a view in response to determining the source address is not included in the source client list (utilizing external address communications when it is determined the source network is not the same as the target network (Petersen Col. 27 Line 64 – Col. 28 Line 18) determining a source network of the request based upon consulting a mapping of source identifiers (source address) to source networks (Petersen Col. 24 Line 50 – Col. 25 Line 13)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Petersen related to providing different DNS views based upon whether the source IP address is external or internal and apply them to the teachings of U.S. Patent No. 10,972,426 for the purpose of routing resource requests to appropriate resources. One would be motivated as such as source-dependent routing allows for the efficient use of network resources by minimizing routing within hosted networks and ensuring the privacy of internal addresses (Petersen Col. 2 Line 64 – Col. 3 Line 25).
Independent claims 9 and 17 recite subject matter similar to claim 1 and are rejected under the same rationale. Dependent claims 10, 12, 18, and 20 recite similar subject matter to claims 2 and 4 and are rejected under the same rationale. 
Allowable Subject Matter
Dependent claim 4 recites, “determining whether a default view datastore includes the record for requested resource in response to determining that the datastore of the associated view does not include the record for the requested resource”, which is not taught by the prior art and is therefore allowable subject matter. Dependent claim 4 is objected to as comprising allowable subject matter but depending from a rejected parent claim (claim 2). If the subject matter of dependent claim 4 and its respective parent claims were incorporated into the independent claims the independent claims would be allowable if all outstanding rejections were overcome. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9 – 11, and 17 – 19 are rejected under 35 U.S.C. §103 as being unpatentable over Petersen et al. (US 10,205,698 B1), hereinafter “Petersen”, in view of Statia et al. (US 2009/0113074 A1), hereinafter “Statia”.
Regarding claim 1, Petersen teaches a method for resolving a network address (source-dependent address resolution (Petersen Col. 2 Line 64 – Col. 3 Line 25)), comprising:
receiving a request for a resource from a client device (receiving DNS queries from computing devices (Petersen Col. 3 Lines 26 – 40));
determining a source address of the client device based on the information included in the received request (determining source address based on information within the request (Petersen Col. 3 Lines 26 – 40)); 
determining a source network of the request based upon consulting a mapping of source identifiers (source address) to source networks (Petersen Col. 24 Line 50 – Col. 25 Line 13));
identifying a view associated with the source client list (determining whether the source network and a target network are the same (Petersen Col. 27 Line 64 – Col. 28 Line 18)) and associating the client with the identified view in response to determining that the source address is included in the source client list (if the source network of the requesting computing device is the same as the target network of the resource, determine an internal address of the target device and returning it to the requesting computing device (Petersen Col. 28 Lines 1 – 18)); and
associating the client with a default view in response to determining that the source IP address is not included in the source client list (where the source network and the target network are not the same, utilizing external addressing to communicate between the requesting computing device and the target resource (Petersen Col. 28 Lines 1 – 18) internal devices ‘view’ internal address representative resources while external devices ‘view’ external address resources (Petersen Col. 2 Line 64 – Col. 3 Line 25 and Col. 28 Line 52 – Col. 29 Line 12) wherein a view is a DNS view (Petersen Col. 22 Lines 17 – 44)).  
Petersen fails to teach a source address being an IP address.
However, in analogous art, Statia teaches a source address being an IP address (client identifier may be an IP address (Statia Paragraph [0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Statia related to positively reciting the resolution of an IP address and apply them to the teachings of Petersen for the purpose of using commonly known addressing techniques. One would be motivated as such as Internet Protocol (IP) addressing is a well-(Statia Paragraph [0001]).

Regarding claim 2, Petersen and Statia teach the method of claim 1, further comprising determining whether a datastore of an associated view includes a record for the requested resource (a client may request a hostname (resource) address from outside a corporate network and returning a corresponding hostname based upon the source of the request (Statia Paragraph [0032]) querying a hostname database to access a specific hostname for which a user requests (Statia Paragraphs [0034 – 0036]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Statia related to mapping hostnames to be resolved to specific client devices and apply them to the teachings of Petersen for the purpose of separating internal and external resources. One would be motivated as such as this allows for guests or public users to access publicly available resources but maintains security for internal resources (Statia Paragraphs [0032 – 0036])).  

Regarding claim 3, Petersen and Statia teach method of claim 2, further comprising retrieving and sending a resource address for the requested resource to the client device in response to determining that the datastore of the associated view includes the record for the requested resource (query the database comprising the hostnames to return the hostname to a user who is authenticated (Statia Paragraph [0036]) inherits motivation to combine from respective parent claims.).  

Petersen teaches a computing device, comprising: 
a processor (Petersen Col. 29 Lines 12 – 21) configured with processor-executable software instructions to: 
receive a request for a resource from a client device (receiving DNS queries from computing devices (Petersen Col. 3 Lines 26 – 40));
determine a source address of the client device based on the information included in the received request (determining source address based on information within the request (Petersen Col. 3 Lines 26 – 40)); 
determine whether the source address is included in a source client list (determining a source network of the request based upon consulting a mapping of source identifiers (source address) to source networks (Petersen Col. 24 Line 50 – Col. 25 Line 13));
identify a view associated with the source client list (determining whether the source network and a target network are the same (Petersen Col. 27 Line 64 – Col. 28 Line 18)) and associating the client with the identified view in response to determining that the source address is included in the source client list (if the source network of the requesting computing device is the same as the target network of the resource, determine an internal address of the target device and returning it to the requesting computing device (Petersen Col. 28 Lines 1 – 18)); and
associate the client with a default view in response to determining that the source IP address is not included in the source client list (where the source network and the target network are not the same, utilizing external addressing to communicate between the requesting computing device and the target resource (Petersen Col. 28 Lines 1 – 18) internal devices ‘view’ internal address representative resources while external devices ‘view’ external address resources (Petersen Col. 2 Line 64 – Col. 3 Line 25 and Col. 28 Line 52 – Col. 29 Line 12) wherein a view is a DNS view (Petersen Col. 22 Lines 17 – 44)).  
Petersen fails to teach a source address being an IP address.
However, in analogous art, Statia teaches a source address being an IP address (client identifier may be an IP address (Statia Paragraph [0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Statia related to positively reciting the resolution of an IP address and apply them to the teachings of Petersen for the purpose of using commonly known addressing techniques. One would be motivated as such as Internet Protocol (IP) addressing is a well-known implementation in the art and is used commonly to identify elements in a network (Statia Paragraph [0001]).

Regarding claim 10, Petersen and Statia teach the computing device of claim 9, wherein the processor is configured with processor-executable software instructions to determine whether a datastore of an associated view includes a record for the requested resource (a client may request a hostname (resource) address from outside a corporate network and returning a corresponding hostname based upon the source of the request (Statia Paragraph [0032]) querying a hostname database to access a specific hostname for which a user requests (Statia Paragraphs [0034 – 0036]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Statia related to mapping hostnames to be resolved to specific client devices and apply them to the teachings of Petersen for the purpose of separating internal and external resources. One would be motivated as such as this allows for guests or public users to access publicly available resources but maintains security for internal resources (Statia Paragraphs [0032 – 0036])).  

Regarding claim 11, Petersen and Statia teach the computing device of claim 10, wherein the processor is configured with processor-executable software instructions to retrieve and send a resource address for the requested resource to the client device in response to determining that the datastore of the associated view includes the record for the requested resource (query the database comprising the hostnames to return the hostname to a user who is authenticated (Statia Paragraph [0036]) inherits motivation to combine from respective parent claims.).  

Regarding claim 17, Petersen teaches anon-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of a computing device to perform operations for resolving a network address (Petersen Col. 29 Lines 12 – 21 and claim 17), the operations comprising: 
receiving a request for a resource from a client device (receiving DNS queries from computing devices (Petersen Col. 3 Lines 26 – 40));
determining a source address of the client device based on the information included in the received request (determining source address based on information within the request (Petersen Col. 3 Lines 26 – 40)); 
determining a source network of the request based upon consulting a mapping of source identifiers (source address) to source networks (Petersen Col. 24 Line 50 – Col. 25 Line 13));
identifying a view associated with the source client list (determining whether the source network and a target network are the same (Petersen Col. 27 Line 64 – Col. 28 Line 18)) and associating the client with the identified view in response to determining that the source address is included in the source client list (if the source network of the requesting computing device is the same as the target network of the resource, determine an internal address of the target device and returning it to the requesting computing device (Petersen Col. 28 Lines 1 – 18)); and
associating the client with a default view in response to determining that the source IP address is not included in the source client list (where the source network and the target network are not the same, utilizing external addressing to communicate between the requesting computing device and the target resource (Petersen Col. 28 Lines 1 – 18) internal devices ‘view’ internal address representative resources while external devices ‘view’ external address resources (Petersen Col. 2 Line 64 – Col. 3 Line 25 and Col. 28 Line 52 – Col. 29 Line 12) wherein a view is a DNS view (Petersen Col. 22 Lines 17 – 44)).  
Petersen fails to teach a source address being an IP address.
However, in analogous art, Statia teaches a source address being an IP address (client identifier may be an IP address (Statia Paragraph [0024])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Statia related to positively reciting the resolution of an IP address and apply them to the teachings of Petersen for the purpose of using commonly known addressing techniques. One would be motivated as such as Internet Protocol (IP) addressing is a well-(Statia Paragraph [0001]).

Regarding claim 18, Petersen and Statia teach the non-transitory processor-readable storage medium of claim 17, wherein the stored processor-executable instructions are configured to cause a processor to 26Attorney Docket No. CHTR 2019-142C1/2816-192C1 perform operations further comprising determining whether a datastore of an associated view includes a record for the requested resource (a client may request a hostname (resource) address from outside a corporate network and returning a corresponding hostname based upon the source of the request (Statia Paragraph [0032]) querying a hostname database to access a specific hostname for which a user requests (Statia Paragraphs [0034 – 0036]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Statia related to mapping hostnames to be resolved to specific client devices and apply them to the teachings of Petersen for the purpose of separating internal and external resources. One would be motivated as such as this allows for guests or public users to access publicly available resources but maintains security for internal resources (Statia Paragraphs [0032 – 0036])).  

Regarding claim 19, Petersen and Statia teach the non-transitory processor-readable storage medium of claim 18, wherein the stored processor-executable instructions are configured to cause a processor to perform operations further comprising retrieving and sending a resource address for the requested resource to the client device in response to determining that the datastore of the associated view includes the record for the requested resource (query the database comprising the hostnames to return the hostname to a user who is authenticated (Statia Paragraph [0036]) inherits motivation to combine from respective parent claims.).  

Conclusion
Prior art found pertinent to Applicant’s claimed invention but not used in making the rejections presented herein includes the following:
Wilbourn et al. (US 2012/0254996 A1) which teaches receiving DNS queries from client devices and generating a response based upon a policy associated with a DNS view.
St. Pierre (US 2010/0121979 A1) which teaches creating a DNS split to filter fictitious clients during a denial of service attack from legitimate clients making DNS requests.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.K.B/             Examiner, Art Unit 2459                                                                                                                                                                                           

/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459